 Case: 1:14-cv-01748 Document #: 3121 Filed: 05/21/20 Page 1 of 2 PageID #:77524




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re: TESTOSTERONE                               )
REPLACEMENT THERAPY                               )      Case No. 1:14-cv-01748
PRODUCTS LIABILITY LITIGATION                     )      MDL No. 2545
                                                  )
This Document Relates To:                         )
Phillips v. AbbVie, Inc., No. 14 C 8445, and      )
All Cases                                         )
                                                  )

                      CASE MANAGEMENT ORDER NO. 171
              (Request to PSC for Comment on Common Benefit Fees)

       On May 5, 2020, counsel for Plaintiff Ernie Phillips asked the Court to either

waive or reduce the common benefit fee amount in Mr. Phillips' case (Case No. 14 C

8445, dkt. no. 15). Counsel stated that after costs, common benefit fees, common

benefits costs, and the contracted contingency fee, Mr. Phillips' gross settlement award

"left him owing money." Counsel decided to waive the contingency fee, but that did not

solve the problem. Counsel pointed out that the common benefit fee is based on a

percentage of Mr. Phillips' recovery before costs, and that Mr. Phillips' contingency fee

agreement calls for a 1/3 fee after costs. According to Mr. Phillips' counsel, the

appropriate common benefit fee in Mr. Phillips' case—if any—should be based on a

percentage of Mr. Phillips' recovery after costs. Mr. Phillips' counsel further stated that,

based on discussions with the Settlement Master and a member of the Plaintiffs'

Steering Committee, he understands that only the Court can reduce or waive the

common benefit fee in Mr. Phillips' case.

       After communicating with the Settlement Master, the Court learned that many

plaintiffs' attorneys have complained that the common benefit fee percentage is too

high. In some cases, the attorneys have stated, the common benefit fee (combined with
 Case: 1:14-cv-01748 Document #: 3121 Filed: 05/21/20 Page 2 of 2 PageID #:77525




the other fees and costs) has reduced plaintiffs' settlement awards to zero or has left

plaintiffs "owing" money. The Court reiterates that "common benefit fees are to come

out of each plaintiff's individual attorney's contracted fee percentage, not out of the

plaintiff's net recovery." (See Nov. 16, 2018 Minute Entry, Case No. 14 C 1748, dkt. no.

2917.) Accordingly, in cases where the common benefit fee exceeds the contracted

contingency fee amount, it is plaintiffs' attorneys—not plaintiffs—who owe the

difference. It is the Court's understanding that most plaintiffs' attorneys, where

applicable, have waived their contingency fee and/or absorbed litigation costs to ensure

that their clients receive a recovery. Mr. Phillips' attorney has waived the contingency

fee, but he does not appear to have absorbed litigation costs.

       The Court directs the Plaintiffs' Steering Committee to provide a recommendation

on Mr. Phillips' attorney's request to reduce or waive the common benefit fee by May

29, 2020. The PSC should address the following issues: (1) Would it be fair for the

Court entertain Mr. Phillips' attorney's request? (2) If the Court were to entertain the

request, should it wait to make a decision until after it has determined how much of the

common benefit holdback should be disbursed? (3) Is there merit to the argument that

the common benefit fee percentage is too high? (4) If the answer to question (3) is no,

please explain why. If the answer to question (3) is yes, is it possible to remedy the

issue without recalculating plaintiffs' recoveries in every case? For example, could the

Court redistribute leftover common benefit holdback funds (if any) to plaintiffs' attorneys

that incurred losses on individual cases?

       Mr. Phillips may file a response to the PSC's submission by June 5, 2020.




                                                     MATTHEW F. KENNELLY
Date: May 21, 2020                                   United States District Judge
